           Case 2:20-mj-00695-BNW Document 23
                                           20 Filed 12/11/20
                                                    12/10/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     SYLVIA IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Sylvia_Irvin@fd.org
 6
     Attorney for Juan Zubias-Gamez
 7
                                UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                           Case No. 2:20-mj-00695-BNW
11                 Plaintiff,                            STIPULATION TO EXTEND
12                                                       DEADLINES TO CONDUCT
            v.
                                                         PRELIMINARY HEARING AND
13   JUAN ZUBIAS-GAMEZ,                                  FILE INDICTMENT
14                 Defendant.                            (Fourth Request)
15
16
            It is stipulated and agreed to by and between United States Attorney Nicholas A.
17
     Trutanich and Assistant United States Attorney Kimberly Frayn, counsel for the United States
18
     of America, and Federal Public Defender Rene L. Valladares and Assistant Federal Public
19
     Defender Sylvia Irvin, counsel for Defendant Juan Zubias-Gamez, that the preliminary hearing
20
     and the deadline to file the indictment both currently scheduled for December 14, 2020, be
21
     continued until January 11, 2021.
22
            The Stipulation is entered into for the following reasons:
23
            1.     On August 13, 2020, Mr. Zubias-Gamez made an initial appearance on a
24
     complaint charging him with one count of illegal re-entry. ECF No. 1.
25
26
             Case 2:20-mj-00695-BNW Document 23
                                             20 Filed 12/11/20
                                                      12/10/20 Page 2 of 4




 1           2.      The parties previously have asked the Court to continue the preliminary hearing
 2   deadline and the deadline for the indictment to be filed. See ECF Nos. 12, 15. The Court has
 3   granted both requests. See ECF Nos. 13, 16.
 4           3.      The Government has offered Mr. Zubias-Gamez a plea offer that requires him
 5   to waive specific rights and hearings in exchange for a “fast-track” downward departure under
 6   USSG § 5K3.1. The offer will be withdrawn if it is not accepted before a preliminary hearing
 7   is held or if the defendant is indicted.
 8           4.      Undersigned counsel has met with Mr. Zubias-Gamez since the filing of the last
 9   stipulation of the preliminary hearing. He needs more time to consider the plea offer. He has
10   authorized undersigned counsel to ask this Court to continue the preliminary hearing until
11   January 11, 2021.
12           5.      Mr. Zubias-Gamez has also asked for new counsel to be appointed and
13   undersigned counsel is filing a motion to withdraw as counsel in a separate pleading filed
14   simultaneously with this motion. This requested stipulation will allow new counsel sufficient
15   time to review the discovery and appropriately counsel Mr. Zubias-Gamez on the plea offer.
16   Counsel for the Government has agreed to leave the plea offer available to Mr. Zubias-Gamez
17   until January 11, 2021.
18           6.      The parties agree to the extension of the preliminary hearing deadline as stated
19   in Federal Rule of Criminal Procedure 5.1(c), and an extension of the time for the Government
20   to file an indictment in this case as stated in 18 U.S.C. § 3161(b).
21           7.      The parties understand that this requested additional time is excludable in
22   computing the time within which the defendant must be indicted and the trial must commence
23   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of
24   Criminal Procedure 5.1, and considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and
25   (iv).
26           8.      Mr. Zubias-Gamez is in custody and agrees to this stipulation.
                                                    2
         Case 2:20-mj-00695-BNW Document 23
                                         20 Filed 12/11/20
                                                  12/10/20 Page 3 of 4




 1         9.     This is the fourth request to continue the preliminary hearing.
 2         DATED this 10th day of December, 2020
 3   RENE L. VALLADARES                             NICHOLAS TRUTANICH
     Federal Public Defender                        United States Attorney
 4
 5   By: Sylvia A. Irvin               .            By: Kimberly M. Frayn              .
 6   SYLVIA A. IRVIN                                KIMBERLY M. FRAYN
     Assistant Federal Public Defender              Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
           Case 2:20-mj-00695-BNW Document 23
                                           20 Filed 12/11/20
                                                    12/10/20 Page 4 of 4




 1                                UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:20-mj-00695-BNW
 4
                     Plaintiff,                           ORDER
 5
            v.
 6
     JUAN ZUBIAS-GAMEZ,
 7
                     Defendant.
 8
 9
10          Based on the stipulation of counsel, good cause appearing, and in the best interest of

11   justice being served, the Court finds that the time requested by this stipulation is excludable in

12   computing the time within which the defendant must be indicted and the trial herein must

13   commence pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), Federal Rule

14   of Criminal Procedure 5.1, and considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and

15   (iv); and

16          IT IS THERFORE ORDERED that the Preliminary Hearing currently scheduled for

17   December 14, 2020, at 9:00a.m., be vacated and continued to __________________,  2021,AM.
                                                                 January 11, 2021, at 8:30 at

18   ___:___ __.m.

19
20          DATED this 11th
                       ____ day of December, 2020.

21
22                                                 UNITED STATES MAGOSTATE JUDGE

23
24
25
26
                                                      4
